The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/22 has been entered.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1 and 3-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blank et al (US 9,190,306) in view of Rice et al (US 7,927,062), both previously cited.
Blank shows a multi-axis robot, comprising: a first robotic arm 24A comprising:
a first upper arm 26A adapted to rotate about a shoulder axis (unlabeled axis of drive shaft 111 shown as a dotted line spanning Figs. 2 and 3) that extends through the first upper arm;
a first forearm 28A rotationally coupled to and above the first upper arm at an outboard end of the first upper arm; and
a first end effector 32A coupled to the first forearm at a first outer location of the first forearm, the first end effector disposed at a first height; and
a second robotic arm 24B comprising:
a second upper arm 26B adapted to rotate about the shoulder axis, the shoulder axis also extending through the second upper arm (Figs. 2-3);

a second end effector 32B coupled to the second forearm at a second outer location of the second forearm, the second end effector disposed at a second height different from the first height (Fig. 1); and 
a drive assembly (see Fig. 2 and col. 3:47 to col. 5:21) comprising:
a plurality of shafts comprising a first shaft 110, a second shaft 111 and a third shaft 112; and
a plurality of motors comprising a first drive motor 107 coupled to the first shaft to extend or retract the first end effector, a second drive motor 108 coupled to the second shaft to extend or retract the second end effector independently of the first end effector, a third drive motor 109 coupled to the third shaft to rotate the first SCARA and the second SCARA about the shoulder axis, and a vertical motor 104 to vertically translate the first SCARA and the second SCARA;
wherein the first end effector of the first robotic arm extends in a first direction away from the shoulder axis, wherein the second end effector of the second robotic arm extends in a second direction away from the shoulder axis, and wherein the second direction is opposite the first direction and the first and second directions form substantially co-parallel lines of action (Fig. 1, col. 3:32-33 and col. 8:1-7, 38-52); 
wherein, at a first time, the first upper arm in a first extended position from the shoulder axis lies on a first plan view side of the substantially co-parallel lines of action and the second upper arm in a second extended position from the shoulder axis lies on 
wherein the multi-axis robot is configured and adapted to operate in a transfer chamber to exchange substrates (implicit from col. 1:25-42, col. 3:41-43 and col. 8:45-47) by:
extending, by rotating the first shaft using the first drive motor and rotating the second shaft using the second drive motor, the first end effector into a first chamber to pick up a first substrate and the second end effector into a second chamber to pick up a second substrate, respectively, wherein the first and second chambers are radially-aligned by being coupled to respective first and second oppositely-arranged facets of the transfer chamber (implicit from at least Figs. 1 and 4 and col. 8:40-42);
after picking up the first substrate and the second substrate, retracting, by rotating the first shaft using the first drive motor and rotating the second shaft using the second drive motor, the first end effector and the second effector, respectively; 
 after retracting the first end effector and the second end effector, rotating, by rotating the third shaft using the third drive motor, the first and second arms (col. 8:47-52) such that the first and second substrates are radially aligned with the second and first chambers, respectively (not explicitly disclosed, but clearly the arms can be rotated to face any desired ones of the chambers); and
after rotating the first and second arms, placing, by rotating at least one of the first shaft using the first drive motor or the second shaft using the second drive motor, at least one of the first substrate or the second substrate, respectively, into at least one of 
More specifically, Blank discloses that both arms may be moved at the same time or different times, and that both arms can move in opposite directions (col. 8:5-7 and 40-42). Thus, even though Figs. 5-7 may only show one arm extended, it is clear from the written description that the other arm may be extended at the same time in the opposite direction. It is noted that only the upper arms 26A-B are directly driven by the shafts 110-112 (col. 4:42-46 and 57-61, col. 5:6-21). The other arm portions 28A-B and the end effectors 32A-B are driven via a system of pulleys and belts at certain ratios and directions in response to the movement of the upper arms, as described in col. 5:26 to col. 7:36. Further, the common motor 109 that drives both upper arms simultaneously may be utilized in conjunction with either or both of the motors which drive each upper arm individually to effect various movements of the arms (col. 2:29-36, col. 7:37-53). In the sequence of Figs. 4-7, the common motor and the motor for first upper arm 26A are driven in the same direction to cause the first arm to extend, while the motor for second upper arm 26B is driven in the opposite direction an amount equal to the rotation of the common motor so that even though upper arm 26B rotates relative to the shoulder axis, the arm itself remains in a retracted position. However, if the second arm motor was instead rotated in the same manner as the first arm motor (or if only the common drive motor was driven), this would cause the second arm to extend in an equal but opposite manner to the first arm, resulting in substantially the same configuration as shown in applicant’s Fig. 2A.
per se, and does not positively recite chambers, much less any structural limitations thereof. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
However, Blank does not explicitly disclose that the first height and the second height are selected to enable the first end effector and the second end effector, respectively, to extend through a double height slit valve at an entrance of at least one 
Further, Blank does not explicitly disclose that the robotic arms are SCARA arms, although they appear to have the general characteristics of SCARA arms and are substantially similar to applicant’s SCARA arms.
Further still, as noted above, Blank shows that the first and second end effectors are coupled directly to the corresponding first and second forearms, rather than to a first wrist member rotationally coupled to and below the first forearm, with the first end effector coupled to the first wrist member, and a second wrist member rotationally coupled to the second forearm, with the second end effector coupled to the second wrist member.
However, Blank discloses in col. 4:36-41 that the robot arms may include interfaces that accept customer supplied end effectors. Such interfaces are believed to be substantially equivalent to applicant’s wrist members, but this cannot be determined definitively. 
Rice shows a similar multi-axis robot 400 (Figs. 4-5) having two SCARA arms (which are disclosed as an alternative to a single SCARA robotic arm), wherein each arm includes a wrist member 418a, 418b rotationally coupled to a respective outer end of forearm 408a, 408b and coupled to a respective end effector 402a, 402b, and wherein a first one of the wrist members 418b is mounted below a first one of the forearms 408a (Fig. 5, noting that reference numerals 408a and 408b have apparently been transposed in this figure). It is also noted that second forearm 408b is positioned below first forearm 408a, the entrance 410 to chamber 414 is a double height slit valve 
Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Blank by constructing each robotic arm as a SCARA arm (if they are not already SCARA arms) with a distinct wrist member rotationally coupled to an outer location of each forearm and coupled to the respective end effector, with a first such wrist member mounted below the first forearm (and with the second forearm positioned below the first forearm, if it is determined that Blank does not disclose this feature), as taught by Rice, as this would allow the end effectors to reach into a processing chamber without requiring the corresponding wrist joint to enter the chamber, thus reducing the potential for contamination of the chamber.
It also would have been obvious for one of ordinary skill in the art to have modified the apparatus of Blank by selecting the first height and the second height to enable the first end effector and the second end effector, respectively, to extend through a double height slit valve at an entrance of at least one of a first chamber or a second chamber without vertically translating the first arm and the second arm using the vertical motor, as suggested by Rice, to enable a faster transfer of substrates. Note that while Rice shows the transfer chamber rather than the load lock chamber to have this feature, one of ordinary skill would recognize that the advantages of such features would apply 
Re claims 3-5, the arms of Blank as modified can independently rotate, retract and extend, and are clearly capable of operating to perform the functionally recited claim limitations of picking and placing substrates to and from the first and second chambers. To meet the limitations of an apparatus claim, a reference need only show the positively recited structural limitations and be capable of performing any functional recitations.
Re claims 6 and 7, Blank discloses that the end effectors are operable to extend or retract simultaneously or sequentially along the co-parallel lines of action, as noted above in col. 8:1-52.
Re claim 8, Blank shows that, when oriented for a rotational move of the multiaxis robot (e.g., Fig. 4), free ends of the end effectors extend in opposite directions. When modified in the above-noted manner so as to include wrist members, the first end effector would obviously overlie the second wrist member and the second end effector would obviously lie under the first wrist member, as shown in Fig. 5 of Rice.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blank et al in view of Rice et al, as applied to claim 1 above, and further in view of Mullapudi et al (US 2012/0085638, previously cited).
Blank and Rice both disclose that the robotic arms are used in a substrate processing system with processing chambers arranged about a central transfer chamber, with load locks used to bring substrates between atmospheric and low 
Further, Rice in particular discloses that the robot may be used to transfer substrates between processing chambers or between a load lock chamber (not shown) and a processing chamber (col. 3:58-62). 
However, neither reference specifically shows such a transfer chamber of an electronic device processing system to comprise a first facet, a second facet opposite the first facet, a third facet, and a fourth facet opposite the third facet, with a first carousel assembly coupled to the first facet, a first multi-position load lock coupled to the second facet, a second carousel assembly coupled to the third facet, and a second load lock coupled to the fourth facet.
Mullapudi shows a similar processing system comprising a transfer chamber 16 having opposite first and second facets and opposite third and fourth facets, wherein processing chambers 12, 14 are connected to the first and third facets and multi-position load locks 20, 21 are connected to the second and fourth facets, and wherein the processing chambers include respective carousel assemblies 30, 36.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have additionally modified the apparatus of Blank by providing the transfer chamber in which the robot was adapted to operate with a carousel assembly at the first and third facets and a multi-position load lock at the second and fourth facets, as taught by Mullapudi, to provide batch processing of the wafers and thus higher throughput.

However, Blank as so modified does not show the multi-position load lock to further include a first moveable lift body and a first lift assembly coupled to the first moveable lift body.
Rice further shows the processing chamber 414 to have a first movable lift body (lift pins 502a-c) and a lift assembly (unlabeled structure on which lift pins are mounted for vertical movement as indicated by the double-headed arrow in Fig. 5) coupled to the first movable lift body.  
It would have been obvious for one of ordinary skill in the art to have further modified the apparatus of Blank by providing at least the first multi-position load lock with a moveable lift body and a lift assembly coupled to the moveable lift body, as suggested by Rice, to enable a faster transfer of substrates. Note that while Rice shows the transfer chamber rather than the load lock chamber to have such features, one of ordinary skill would recognize that the advantages of such features would apply to the load lock(s) as well, especially since the claims merely require the robot to be adapted to operate in a transfer chamber having such features.

Claims 11, 15, 17, 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blank et al in view of Rice et al, as applied to claims 1 and 3-8 above, and further in view of Nozawa et al (US 2004/0168633, previously cited).
Blank as modified in the manner above includes all limitations of claim 11 except: after the placing of at least one of the first or second substrates into at least one of the first or second chambers, performing misalignment correction within at least one of the first or second chambers. However, it is noted that the controller of Blank can determine if the arms have reached their desired positions and continues to control the arms until they have.
Nozawa shows several embodiments of a robotic arm mechanism (which, although not explicitly disclosed, appears to have the characteristics of SCARA arms) used in a substrate processing system to transfer substrates in a chamber between and among load locks and processing chambers, wherein the robotic arm performs misalignment correction of the substrates within at least one of the chambers by utilizing optical sensors 21/22 (Fig. 1) or 221/222 (Fig. 8) to obtain any positional misalignment data of the substrate and subsequently calculating any necessary positional movements required for the arms to correct the misalignment (see Figs. 5-7 and pars. [0061], [0062], [0068] and [0073] - [0085]), in substantially the same manner disclosed by applicant in pars. [0066] - [0068] of the published application 2014/0271055. This “easily corrects the positional displacement” of a substrate to provide proper positioning thereof on a susceptor within the chamber and allows for continuous processing. Note that Nozawa teaches that the sensors may be utilized in one or more of the chambers (par. [0106], and may be provided either inside or outside the chambers (par. [0107]). Further 
It would have been obvious for one of ordinary skill in the art at the time of the invention to have further modified the apparatus of Blank by performing misalignment correction within at least one of the first or second chambers as part of the substrate exchange operation, as taught by Nozawa, to ensure positional accuracy of a substrate within the chamber and thus provide consistent processing times.
Claims 15, 17, 18 and 20 are treated in the same manner as analogous claims 3-8 above.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blank et al in view of Rice et al and Nozawa et al, as applied to claim 11 above, and further in view of Mullapudi et al.
This rejection utilizes the same obviousness rationale set forth above in par. 7 with respect to claim 2.

Applicant's arguments filed 2/11/22 have been fully considered but they are not persuasive. Applicant argues that the newly recited feature in claims 1 and 11 that “the first height and the second height are selected to enable the first end effector and the per se does not show these features in their entirety, Rice teaches or suggests the missing claim elements of Blank, and the combination of the references as described above is seen as teaching all claim limitations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/James Keenan/
Primary Examiner
Art Unit 3652

3/02/22